DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022, has been entered.






Claim Disposition

3.	Claims 12-74, 85 and 87 are cancelled. Claims 1-11, 75-84, 86 and 88-100 are pending and are under examination.





Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112(b): (b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-8, 11, 78 and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and the dependent claims (2-8 and 11) hereto are indefinite for the recitation of “….the composition is made by a process comprising the step of separating collagenase I…”, because the steps that proceed are steps to further purify the  collagenase I and II via separation of products with delta toxin from products without delta toxin, whereas the disclosure and for example, claim 75, provides a process involving fermenting Clostridium histolyticum, harvesting collagenase I and II and purifying it to produce ‘the composition’.
Claims 3-5 and 11 lacks clear antecedent basis for the recitation of “the delta toxin elimination step” because this language was deleted in claim 1.
Claim 7 lacks clear antecedent basis for the recitation of “collagenase I, collagenase II or collagenase I and II”, because claim 1 from which it depends recites “collagenase I and II”.
	Claims 78 and 92 are incomplete, therefore indefinite because they do not have a period (.). Note that MPEP 608.01(m) requires claims to be a full sentence, beginning with a capital letter and ending with a full stop.  Periods may not be used elsewhere in the claims except for abbreviations.  See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Where a claim sets for a plurality of elements or steps, each element or step of the claims should be separated by a line indentation, 37 CFR 1.75(i).
Appropriate correction is required.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



5.	Claims 1-11, 84, 86 and 88-100 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-11, 84, 86 and 88-100 as amended is/are directed to, “a collagenase composition, comprising isolated and purified collagenase I and II from cultured fermentation medium…”. In addition, the claimed invention is to the same collagenase composition obtained from Clostridium histolyticum”. The claim(s) does/do not include additional elements that are sufficient to amount to ‘significantly more’ than the judicial exception because the claimed invention encompasses products that have characteristics that are not markedly different from the product’s naturally occurring counterpart in its natural state.
The rationale for this determination is provided below:
The  claims are directed to a composition comprising products obtained from a natural organism or can be found in nature and the claimed embodiments do not demonstrate a product that is markedly different from the native. 
The fact pattern in the application is that the claims are directed to a product that initially appears non-naturally occurring, however is a natural product. The scope of the claims is not limited a non-naturally occurring product, note for example that claim 1 with the recitation of collagenase I and II in a pure form and isolated which demonstrates that the judicial exception is out of its natural environment and the claims recite at least 95% pure which means that potential of the judicial exception is greater, however, there are no indicia in the claims to demonstrate that the judicial exception has an altered structure. The same reasoning applies to claim 2 which recites, “recombinant”, because the recitation of the phrase does not automatically mean an altered structure, thus no meaningful limits are imposed by the claim limitations to set it apart from a natural product. In addition, the claims recite a process which simply eliminates toxins associated with the product but does not demonstrate alteration of the product structure..., there is no clear indication of how these elements limit the judicial exception and render it as markedly different from a natural one. The judicial exception is recited with general instructions to apply or use the judicial exception. The limitations recited in the claim do not change the structure of the collagenase (judicial exception), it may influence the potential of the collagenase, however there are no indicia in the claims or specification that there is a marked difference in the collagenase structure.  Although the claims may involve a transformation that results from making it pure and isolating, however, these are only tangentially related to the judicial exception as it does not implement or integrate judicial exception into a practical application. For example, purification by filtration does not change the natural structure of the enzyme. These forms do not appear to have any effect on the tertiary and quaternary structure of the enzyme.  
An analysis of the claimed invention as a whole indicates that the claims are directed to a product that on its face satisfies the hand of man, however it is concluded that the product is not markedly different in structure from the naturally occurring counterpart products. The claimed invention as a whole is not informative because while the claims are limited to a particular enzyme, the claimed product is claimed with a very high level of generality. There is no additional element reported in the claimed invention the makes clear that the instantly claimed protease is markedly different. Further, the elements of claims are well-known in terms of an isolated enzyme having activity, in the field as described above in the analysis above. The claim elements are merely appended to the judicial exception and are mere field use (see Funk Brothers Seed Co., V. Kalo Inoculant Co., 333 U.S. 127, 1948 and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S.Ct.2107, 2116, 106 USPQ 2d. 1972). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to
consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The claimed invention is construed as a product by process, however, the claimed invention is a product, a composition, and thus no patentable weight is given to the process.

7.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being obvious over Pinnell (US Patent No. 4,645,668, February 24, 1987, of record in the application) in view Herber (US Patent No. 9757435, January 2012, of record in the application).
The claimed invention is directed to a collagenase composition comprising isolated and purified collagenase (C. histolyticum) that is essentially free of delta toxin (neutral protease). The Pinnell reference teaches a purified and isolated collagenase product that is essentially free of neutral protease since detectable amounts have been removed and said collagenase is used as a medicament. The Pinnell reference does not expressly teach that the amount is less than about 5%, however, since the reference teaches that the amount removed is not detectable this would necessarily mean that it is less than the recited 5% recited in claim 4 and 95% purity in claim 1, furthermore, claim 4 broadly recites that the composition “excludes any fraction that is calculated to contain an excess level of delta toxin, thus obvious (see column 3 of the patent). Furthermore, the instant specification discloses the following pertaining to the language in the claim of “essentially free of neutral protease” at paragraph [0013]: The present disclosure provides an improved process for collagenase manufacturing that removes detectable amounts of neutral protease from collagenase I and II products. The disclosure: [0008] The invention relates to the discovery that collagenase injections are effective in lysing the collagen septae network of cellulite in humans to treat cellulite and restore a smooth skin appearance. The invention related to methods of treating cellulite in a subject in need of such treatment, which involves injecting an effective amount of purified collagenase in the manufacture of a medicament to treat cellulite. The collagenase is preferably purified and substantially free of other enzymes, such as proteases and/or hyaluronidase. Pinnell does not teach HPLC, however, Herber does (see paragraph 0045). Herber teach collagenase I and Il in a purified form and sequenced (see abstract). Herber teach recombinantly produced collagenase (see paragraph 0014). Herber teach the identification of various toxins and elimination of said toxins (Such as alpha, beta and delta toxins (see FIG 3-5). Herber refers to these toxins as hemolytic and teach that the goal of their invention is to detect them and purify collagenase free of the toxins. At paragraph 0022 of Herber it is disclosed that, “....the invention is a method of purifying a crude collagenase composition, wherein said method comprises purifying the composition by filtration and column chromatography, followed by confirming the absence of a hemolytic toxin according to a method described herein”. Herber also teach the usage of zinc in the composition (see paragraph 0029).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because of the teaching of Pinnell in combination with Herber. Pinnell discloses that collagenase is employed individually and free of detectable protease and the fact that the disclosure in the instant specification of the application renders an improvement for collagenase manufacturing based on removal of detectable amounts of protease, informs an ordinary skilled worker that the Pinnell reference accomplishes the same
goal. Further, Herber supports this goal by removing hemolytic toxins one of which is delta toxins, thus rendering the claimed invention as obvious.
Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741. The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741. The Court further advised that “[a] person of ordinary skill is...a person of ordinary creativity, not an automation.” Id. at 1742. Further, in KSR v Teleflex (500 US 398 2007) (pages 12-13) "... the Court has held that a "when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Therefore, the claimed invention is obvious and within the skill of the art.


Response to Arguments

8.	Applicant's comments have been considered. Withdrawn objections/rejections will not be discussed herein as applicant's comments are moot. Applicant’s comments that the rejections should be withdrawn because the claims have been amended, is not persuasive due to the fact that new issues were created by the amendments.
Note that new grounds of rejections have been instituted for the reasons set forth above. Regarding the art rejection, upon due reconsideration the 103 rejection has been reinstated, the invention of claim 1 as amended is a product by process claim and the claimed composition is not really made by the steps as they are simply removing toxins. Furthermore, the claimed invention is a composition, a product, and the method bears no patentable weight. The sequence of the collagenase is known, thus highly purified in the art, moreover, HPLC is disclosed.
Note also that a 101 rejection under Myriad has been instituted because  the claimed product, remains intact with the structure not altered in the composition and purification. The product has been demonstrated as being isolated and purified but not demonstrated as possessing a structure that is markedly different from the corresponding one found in nature.
The 112, 2nd paragraph rejections are based on amendments made to the claims.



Conclusion

9.	Claims 75-77 and 79-83 are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see ftig://pair-direct usoto goy.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652